 



EXHIBIT 10.1
AMENDMENT NO. 1
     THIS AMENDMENT NO. 1, dated as of April 23, 2008 (this “Amendment”), of
that certain Credit Agreement referenced below is by and among Euronet
Worldwide, Inc., a Delaware corporation (“EWI”), certain Subsidiaries and
Affiliates of EWI identified herein, as Borrowers and Guarantors, Bank of
America, N.A., for itself as Administrative Agent for Domestic Loan Obligations
and F/X Obligations and on behalf of the requisite Lenders, and Bank of America,
N.A., acting through its Mumbai Branch, as Administrative Agent for all India
Obligations. Capitalized terms used but not otherwise defined herein shall have
the meanings provided in the Credit Agreement.
W I T N E S S E T H
     WHEREAS, multicurrency revolving and institutional term loan facilities
have been established in favor of the Borrowers pursuant to the terms of that
certain Credit Agreement, dated as of April 4, 2007 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers named therein, the Guarantors named therein,
the Lenders identified therein, the Administrative Agent, the Domestic
Collateral Agent and the Foreign Collateral Agent;
     WHEREAS, EWI has requested certain amendments, waivers and consents in
respect of the Credit Agreement;
     WHEREAS, the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Waiver. The Lenders hereby waive any Default or Event of Default that
existed from March 31, 2008 to immediately prior to the Amendment No. 1
Effectiveness Date on account of the Credit Parties’ noncompliance with the
Consolidated Fixed Charge Coverage Ratio under Section 8.13(d) of the Credit
Agreement; provided that the foregoing waiver shall not be deemed to modify or
affect the obligations of the Credit Parties to comply with each and every other
obligation, covenant, duty, or agreement under the Credit Documents from and
after the date hereof. This waiver is a one-time waiver and shall not be
construed to be a waiver of or in any way obligate the Lender to waive any other
Default or Event of Default that may currently exist or occur hereafter.
     2. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:
     2.1 Amendment of Definitions: Section 1.01 is amended as follows:
     (a) A new definition is added to Section 1.01, which is to read as follows:
     “Amendment No. 1 Effectiveness Date” means April 23, 2008.
     (b) Consolidated EBITDA. A new clause (viii) is added to the definition of
“Consolidated EBITDA”, immediately preceding the proviso, which is to read as
follows:
     plus (viii) to the extent deducted in the calculation of operating income,
charges resulting from the proposed acquisition of MoneyGram International Inc.
in an aggregate amount not to exceed $4 million;

1



--------------------------------------------------------------------------------



 



     (c) Consolidated Fixed Charges. In the definition of “Consolidated Fixed
Charges”, clause (iii) of the definition of “Consolidated Fixed Charges” is
amended and a new clause (iv) is added, which are to read respectively as
follows:
     plus (iii) an amount equal to ten percent (10%) of the aggregate principal
amount of the Tranche B Term Loan (including as increased pursuant to
Section 2.01(e), if applicable) as of the end of the applicable period; minus
(iv) interest income received in cash from the Designated Deposit during such
period.
     (d) Designated Deposit. The definition of “Designated Deposit” is amended
to read as follows:
     “Designated Deposit” means amounts on deposit in one or more designated
blocked accounts maintained by EWI or any Domestic Subsidiary with the
Administrative Agent containing cash or Cash Equivalents from the proceeds from
the issuance of securities pursuant to that certain Securities Purchase
Agreement, dated March 8, 2007, by and among EWI and the purchasers identified
therein.
     2.2 Investments. In Section 8.02 (Investments), subsection (m) is relabeled
as subsection (n), and a new subsection (m) is added, which is to read as
follows:
     (m) Investments in the capital stock of MoneyGram International Inc.
existing as of the Amendment No. 1 Effectiveness Date; and
     2.3 Restricted Payments. In Section 8.06 (Restricted Payments), subsection
(g) is relabeled as subsection (h), and a new subsection (g) is added, which is
to read as follows:
     (g) EWI may repurchase Convertible Debentures pursuant to the terms and
conditions set forth in the last paragraph of Section 8.10; and
     2.4 Covenants Regarding Convertible Debentures and Other Subordinated Debt.
In Section 8.10 (Covenants Regarding Convertible Debentures and Other
Subordinated Debt), a new last paragraph is added, which is to read as follows:
     Notwithstanding the foregoing, EWI shall be permitted to redeem,
repurchase, retire or acquire, from time to time, Convertible Debentures in an
aggregate principal amount of up to $70 million, so long as no Default or Event
of Default shall exist immediately before or immediately after giving effect to
such redemption, repurchase, retirement or acquisition.
     3. Conditions Precedent. This Amendment shall be effective immediately upon
satisfaction of the following conditions:
     (a) Executed Amendment. Receipt by the Administrative Agent of multiple
counterparts of this Amendment duly executed by the Credit Parties, the Required
Lenders and the Administrative Agent.
     (b) Legal Opinions. Receipt by the Administrative Agent of favorable legal
opinions of counsel for EWI and the other Domestic Credit Parties, in form and
substance reasonably satisfactory to the Administrative Agent and the requisite
Lenders.

2



--------------------------------------------------------------------------------



 



     (c) Organization Documents, Incumbency, Resolutions, Etc. Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent:
     (i) copies of the Organization Documents of each Domestic Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Domestic Credit Party to be true and correct as of the date of
this Amendment, unless a Responsible Officer of EWI certifies in a certificate
that the Organization Documents previously delivered to the Administrative Agent
in connection with the Credit Agreement have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof;
     (ii) incumbency certificates identifying the Responsible Officers of the
Domestic Credit Parties who are authorized to execute this Amendment and related
documents and to act on the Domestic Credit Parties behalf in connection with
this Amendment and the Credit Documents, unless a Responsible Officer of EWI
certifies in a certificate that the incumbency certificates previously delivered
to the Administrative Agent in connection with the Credit Agreement have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the date hereof.
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Domestic
Credit Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment; and
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Domestic Credit Party is duly organized
or formed, and is validly existing, and in good standing in its state of
organization or formation;
     (d) Receipt by the Administrative Agent of (i) a fee, for the benefit of
the Lenders consenting to this Amendment, in an amount equal to one quarter of
one percent (0.25%) of the aggregate amount of such consenting Lenders’ loans
and commitments under the Credit Agreement and (ii) all other fees and expenses
required to be paid on or before the Amendment No. 1 Effectiveness Date.
     4. Effectiveness of Amendment. On and after the date hereof, all references
to the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. For purposes of clarification,
all financial covenant calculations with respect to periods prior to the
Amendment No. 1 Effectiveness Date will be made using the financial definitions
and covenants as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.
     5. Representations and Warranties; Defaults. The Credit Parties hereby
affirm each of the following:

3



--------------------------------------------------------------------------------



 



     (a) all necessary action to authorize the execution, delivery and
performance of this Amendment has been taken;
     (b) after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Credit Documents are
true and correct in all material respects as of the date hereof (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01 of the Credit Agreement).
     (c) except as waived in Section 1 of this Amendment, before and after
giving effect to this Amendment, no Default or Event of Default shall exist; and
     (d) except as expressly provided otherwise herein, the liens and security
interests created and granted in the Credit Documents remain in full force and
effect and this Amendment is not intended to adversely affect or impair such
liens and security interests in any manner.
     6. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.
     7. Reaffirmation of Security Interests. The Credit Parties (a) affirm that
each of the liens granted in or pursuant to the Credit Documents are valid and
subsisting and (b) agree that this Amendment shall in no manner impair or
otherwise adversely effect any of the liens granted in or pursuant to the Credit
Documents.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile shall be
effective as such party’s original executed counterpart and shall constitute a
representation that such party’s original executed counterpart will be
delivered.
     9. Fees and Expenses. The Credit Parties agree to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.
     10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
[SIGNATURES ON FOLLOWING PAGES]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

                  DOMESTIC BORROWERS:   EURONET WORLDWIDE, INC.
 
               
 
  By:   /s/ Rick L. Weller        
 
  Name:  
 
Rick L. Weller        
 
  Title:   EVP & CFO        
 
                    EURONET PAYMENTS & REMITTANCE, INC.
 
               
 
  By:   /s/Eric T. Mettemeyer        
 
               
 
  Name:   Eric T. Mettemeyer        
 
  Title:   Treasurer        
 
                    RIA ENVIA, INC.
 
               
 
  By:   /s/ Juan C. Bianchi        
 
               
 
  Name:   Juan C. Bianchi        
 
  Title:   President & CEO        
 
                    CONTINENTAL EXCHANGE SOLUTIONS, INC.
 
               
 
  By:   /s/ Juan C. Bianchi        
 
               
 
  Name:   Juan C. Bianchi        
 
  Title:   President & CEO        
 
                DOMESTIC GUARANTORS:   EURONET WORLDWIDE, INC.
 
               
 
  By:   /s/ Rick L. Weller        
 
               
 
  Name:   Rick L. Weller        
 
  Title:   EVP & CFO        
 
                    EURONET PAYMENTS & REMITTANCE, INC.
 
               
 
  By:   /s/Eric T. Mettemeyer        
 
               
 
  Name:   Eric T. Mettemeyer        
 
  Title:   Treasurer        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                      EURONET USA, INC.
 
               
 
  By:   /s/ Rick L. Weller        
 
  Name:  
 
Rick L. Weller        
 
  Title:   Vice President        
 
                    PAYSPOT, INC.
 
               
 
  By:   /s/Eric T. Mettemeyer        
 
               
 
  Name:   Eric T. Mettemeyer        
 
  Title:   President        
 
                    RIA ENVIA, INC.
 
               
 
  By:   /s/ Juan C. Bianchi        
 
               
 
  Name:   Juan C. Bianchi        
 
  Title:   President & CEO        
 
                    CONTINENTAL EXCHANGE SOLUTIONS, INC.
 
               
 
  By:   /s/ Juan C. Bianchi        
 
               
 
  Name:   Juan C. Bianchi        
 
  Title:   President & CEO        
 
                    RIA TELECOMMUNICATIONS OF NEW YORK, INC.
 
               
 
  By:   /s/ Juan C. Bianchi        
 
               
 
  Name:   Juan C. Bianchi        
 
  Title:   President & CEO        
 
                F/X BORROWERS:   EFT SERVICES HOLDINGS BV
 
               
 
  By:   /s/ Jeff Newman        
 
               
 
  Name:   Jeff Newman        
 
  Title:   Executive Vice President, Euronet Worldwide, Inc.        
 
                    DELTA EURONET GmbH
 
               
 
  By:   /s/ R. Heinz        
 
               
 
  Name:   R. Heinz        
 
  Title:   Managing Director        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                      E-PAY HOLDINGS LTD
 
               
 
  By:
Name:   /s/ Jeff Newman
 
Jeff Newman        
 
  Title:   Director        
 
                F/X GUARANTORS:   EFT SERVICES HOLDINGS BV
 
               
 
  By:   /s/ Jeff Newman        
 
               
 
  Name:   Jeff Newman        
 
  Title:   Executive Vice President, Euronet Worldwide, Inc.        
 
                    DELTA EURONET GmbH
 
               
 
  By:   /s/ R. Heinz        
 
               
 
  Name:   R. Heinz        
 
  Title:   Managing Director        
 
                    E-PAY HOLDINGS LTD
 
               
 
  By:   /s/ Jeff Newman        
 
               
 
  Name:   Jeff Newman        
 
  Title:   Director        
 
                    RIA FINANCIAL SERVICES AUSTRALIA PTY LTD
 
               
 
  By:   /s/ Juan C. Bianchi        
 
               
 
  Name:   Juan C. Bianchi        
 
  Title:   President & CEO        
 
                    E-PAY AUSTRALIA PTY LIMITED
 
               
 
  By:   /s/ Gareth Gumbley        
 
               
 
  Name:   Gareth Gumbley        
 
  Title:   Managing Director        
 
               
 
  By:   /s/ Desmond Acosta        
 
               
 
  Name:   Desmond Acosta        
 
  Title:   Director        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                      E-PAY AUSTRALIA HOLDINGS PTY LTD
 
               
 
  By:   /s/ Gareth Gumbley        
 
               
 
  Name:   Gareth Gumbley        
 
  Title:   Managing Director        
 
                    EURONET SERVICES GmbH
 
               
 
  By:   /s/ R. Heinz        
 
               
 
  Name:   R. Heinz        
 
  Title:   Managing Director        
 
                    RIA ENVIA FINANCIAL SERVICES GmbH
 
               
 
  By:   /s/ Wolf-Dieter Weschke        
 
               
 
  Name:   Wolf-Dieter Weschke        
 
  Title:   Managing Director        
 
                    TRANSACT ELEKTRONISCHE ZAHLUNGSSYSTEME GmbH
 
               
 
  By:   /s/ Marc Ehler        
 
               
 
  Name:   Marc Ehler        
 
  Title:   Managing Director        
 
                    EURONET BANKTECHNIKAI SZOLGÁLTATÓ KORLÁTOLT
FELELÕSSÉGŰ TÁRSASÁG
 
               
 
  By:   /s/ Erika Schalkhammer        
 
               
 
  Name:   Erika Schalkhammer        
 
  Title:   Country Manager/General Manager        
 
                    EURONET ADMINISZTRÁCIÓS SZOLGÁLTATÓ KORLÁTOLT
FELELÕSSÉGŰ TÁRSASÁG
 
               
 
  By:   /s/ Bence Varady-Szabo        
 
               
 
  Name:   Bence Varady-Szabo        
 
  Title:   EMEA Finance Director/             Managing Director Admin.

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                      EURONET PAY & TRANSACTION SERVICES S.R.L.
 
               
 
  By:
Name:   /s/ Giuseppe Di Marco
 
Giuseppe Di Marco        
 
  Title:   Managing Director        
 
                    E-PAY NEW ZEALAND LIMITED
 
               
 
  By:   /s/ Gareth Gumbley        
 
               
 
  Name:   Gareth Gumbley        
 
  Title:   Managing Director        
 
                    EURONET TELERECARGA, S.L. SOCIEDAD UNIPERSONAL
 
               
 
  By:   /s/ Lars Oro        
 
               
 
  Name:   Lars Oro        
 
  Title:   Sole Administrator        
 
                    E-PAY LIMITED
 
               
 
  By:   /s/ Anthony Westlake        
 
               
 
  Name:   Anthony Westlake        
 
  Title:   Director        
 
                    RIA FINANCIAL SERVICES LIMITED
 
               
 
  By:   /s/ Marcela Gonzalez        
 
               
 
  Name:   Marcela Gonzalez        
 
  Title:   Country Manger        
 
                    OMEGA LOGIC LIMITED
 
               
 
  By:   /s/ Jeff Newman        
 
               
 
  Name:   Jeff Newman        
 
  Title:   Director        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                      EURONET ESSENTIS LIMITED
 
               
 
  By:
Name:   /s/ A.S. Brown
 
A.S. Brown        
 
  Title:   Chief Operating Officer        
 
                    ENVIA TELECOMUNICACIONES, S.A.
 
               
 
  By:   /s/ Lars Oro        
 
               
 
  Name:   Lars Oro        
 
  Title:   Sole Administrator        
 
                    EURONET BUSINESS HOLDINGS S.L.
 
               
 
  By:   /s/ Lars Oro        
 
               
 
  Name:   Lars Oro        
 
  Title:   Sole Administrator        
 
                    RIA SPAIN HOLDINGS, S.L.
 
               
 
  By:   /s/ Lars Oro        
 
               
 
  Name:   Lars Oro        
 
  Title:   Sole Administrator        
 
                    BANKOMAT 24/EURONET SP.Z.O.O.
 
               
 
  By:   /s/ Miro Bergman        
 
               
 
  Name:   Miro Bergman        
 
  Title:   President        
 
                INDIA BORROWER:   EURONET SERVICES INDIA PVT LTD.
 
               
 
  By:   /s/ Jeff Newman        
 
               
 
  Name:   Jeff Newman        
 
  Title:   Director        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                 
ADMINISTRATIVE AGENT
(FOR DOMESTIC LOAN
                OBLIGATIONS AND
F/X OBLIGATIONS):  
BANK OF AMERICA, N.A.,
as Administrative Agent
 
               
 
  By:
Name:   /s/ Michael Brashler
 
Michael Brashler        
 
  Title:   Vice President        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                 
ADMINISTRATIVE AGENT
                (FOR INDIA OBLIGATIONS):   BANK OF AMERICA, N.A., acting through
its Mumbai Branch, as Administrative Agent for all India related credit
facilities
 
               
 
  By:   /s/ Rohit Midma        
 
               
 
  Name:   Rohit Midma        
 
  Title:   Vice President        
 
                LENDERS:   BANK OF AMERICA, N.A.,
as Domestic L/C Issuer, F/X L/C Issuer, Domestic
Swingline Lender and as a Lender
 
               
 
  By:
Name:   /s/ Jeffrey P. Yoakum
 
Jeffrey P.Yoakum        
 
  Title:   Vice President        
 
                    AIB DEBT MANAGEMENT LIMITED
 
               
 
  By:   /s/ Joseph Augustini        
 
               
 
  Name:   Joseph Augustini        
 
  Title:   Senior Vice President        
 
                    AMERICAN INTERNATIONAL GROUP, INC.
 
               
 
  By:   /s/ Chang W. Chung        
 
               
 
  Name:   Chang W. Chung        
 
  Title:   Vice President        
 
                    ATLANTIS FUNDING LTD.
 
               
 
  By:   /s/ Thomas Ewald        
 
               
 
  Name:   Thomas Ewald        
 
  Title:   Authorized Signatory        
 
                    CIFC FUNDING 2007-III, LTD.
 
               
 
  By:   /s/ Sean O. Dougherty        
 
               
 
  Name:   Sean O. Doughtery        
 
  Title:   General Counsel        

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                  PRUDENTIAL INVESTMENT MANAGEMENT, INC.    
 
           
 
  By:   /s/ Stephen J. Collins    
 
                Name: Stephen J. Collins         Title: Vice President    
 
                EAGLE MASTER FUND LTD.    
 
           
 
  By:   /s/ Robert O’Brien    
 
                Name: Robert O’Brien         Title: Vice President    
 
                GALAXY VIII CLO, LTD.         AIG Global Investment Corp as
Collateral Manager    
 
           
 
  By:   /s/ Chang W. Chung    
 
                Name: Chang W. Chung         Title: Vice President    
 
                GALAXY IV CLO, LTD.         AIG Global Investment Corp as
Collateral Manager    
 
           
 
  By:   /s/ Chang W. Chung    
 
                Name: Chang W. Chung         Title: Vice President    
 
                GOLDMAN SACHS ASSET MANAGEMENT, CLO    
 
           
 
  By:   /s/ Sandra L. Stulberger    
 
                Name: Sandra L. Stulberger         Title: Authorized Signatory  
 
 
                GULF STREAM-COMPASS CLO 2007-1 LTD.    
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love         Title: Chief Credit Officer    

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                  MOUNTAIN CAPITAL CLO III, LTD    
 
           
 
  By:   /s/ Jonathan Dietz    
 
                Name: Jonathan Dietz         Title: Director    
 
                MOUNTAIN CAPITAL CLO VI, LTD    
 
           
 
  By:   /s/ Jonathan Dietz    
 
                Name: Jonathan Dietz         Title: Director    
 
                OCTAGON INVESTMENT PARTNERS V, LTD.    
 
           
 
  By:   /s/ James P. Ferguson    
 
                Name: James P. Ferguson         Title: Executive Managing Member
   
 
                OCTAGON INVESTMENT PARTNERS VI, LTD.    
 
           
 
  By:   /s/ James P. Ferguson    
 
                Name: James P. Ferguson         Title: Executive Managing Member
   
 
                OCTAGON INVESTMENT PARTNERS XI, LTD.    
 
           
 
  By:   /s/ James P. Ferguson    
 
                Name: James P. Ferguson         Title: Executive Managing Member
   
 
                REGATTA FUNDING LTD.    
 
           
 
  By:   /s/ Robert O’Brien    
 
                Name: Robert O’Brien         Title: Vice President    
 
                ROSEDALE CLO II LTD.    
 
           
 
  By:   /s/ Troy Isaksen    
 
                Name: Troy Isaksen         Title: Sr. Credit Analyst    

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                  SATURN CLO, LTD.    
 
           
 
  By:   /s/ Chang W. Chung    
 
                Name: Chang W. Chung         Title: Vice President    
 
                MC FUNDING LTD, AS LENDER         Monroe Capital Management LLC,
as Collateral Manager    
 
           
 
  By:   /s/ Jeremy VanDerMeid    
 
                Name: Jeremy VanDerMeid         Title: SVP    
 
                THE SUMITOMO TRUST & BANKING CO., LTD.    
 
           
 
  By:   /s/ Elizabeth A. Quirk    
 
                Name: Elizabeth A. Quirk         Title: Vice President    
 
                US BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Jason C. Nadler    
 
                Name: Jason C. Nadler         Title: Vice President    
 
                BANK OF AMERICA, N.A., acting through its Mumbai Branch, as
India Revolving Lender and India L/C Issuer    
 
           
 
  By:   /s/ Rohit Midma    
 
                Name: Rohit Midma         Title: Vice President    
 
                BANK OF KANSAS CITY, N.A.    
 
           
 
  By:   /s/Matthew J. Mason    
 
                Name: Matthew J. Mason         Title: Vice President    

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                  CALIFORNIA BANK & TRUST, A CALIFORNIA BANKING CORPORATION    
 
           
 
  By:   /s/ Ursula St. Geme    
 
                Name: Ursula St. Geme         Title: Vice President    
 
                CITIBANK, N.A.    
 
           
 
  By:   /s/ Scott Miller    
 
                Name: Scott Miller         Title: Vice President    
 
                HARRINGTON BANK, A DIVISION OF LOS
PADRES BANK    
 
           
 
  By:   /s/ Jeffrey L. Sweeney    
 
                Name: Jeffrey L. Sweeney         Title: SVP    
 
                KINGSLAND V, LTD.    
 
           
 
  By:   /s/ Vincent Siino    
 
                Name: Vincent Siino         Title: Authorized Officer    
 
                DRYDEN XVIII LEVERAGED LOAN 2007 LTD.         Prudential
Investment Management, Inc. as Collateral Manager    
 
           
 
  By:   /s/ Stephen J. Collins    
 
                Name: Stephen J. Collins         Title: VP    
 
                DRYDEN XI – LEVERAGED LOAN CDO 2006         Prudential
Investment Management, Inc. as Collateral Manager    
 
           
 
  By:   /s/ Stephen J. Collins    
 
                Name: Stephen J. Collins         Title: VP    

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ David A. Wild    
 
                Name: David A. Wild         Title: Vice President    
 
                LLOYDS TSB BANK PLC    
 
           
 
  By:   /s/ Deborah Carlson    
 
                Name: Deborah Carlson         Title: Director    
 
           
 
  By:   /s/ Elaine Kellenbach    
 
                Name: Elaine Kallenbach         Title: Associate Director    
 
                NATIONAL CITY BANK    
 
           
 
  By:   /s/ Michael Leong    
 
                Name: Michael Leong         Title: Vice President    
 
                GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:   /s/ Bond Harberts    
 
                Name: Bond Harberts         Title: Duly Authorized Signatory    

EURONET WORLDWIDE, INC.
AMENDMENT NO. 1

 